PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1939.
Le 28 février. ANNÉE JUDICIAIRE 1939

Rôle général
nos 74 et 76.
28 février 1939.

AFFAIRE DU CHEMIN DE FER
PANEVEZYS-SALDUTISKIS

1° Exception préliminaire basée sur la règle d'après laquelle la
demande doit être nationale non seulement au moment de sa présen-
tation, mais également au moment du préjudice subi. Exception non
retenue comme préliminaire au sens de l’article 62 du Règlement ;
impossibilité dans l'espèce de statuer sur ladite exception sans statuer

sur le fond.

2° Exception préliminaire fondée sur la règle exigeant l’épuise-

ment des vecours internes. Retenue comme bien. fondée.

ARRÊT

Présents : M. GUERRERO, Président; sir CEciL Hurst, Vice-
. Président ; le comte RosTworowski, MM. Froma-
GEOT, ALTAMIRA, NEGULESCO, Jhr. VAN EysinGa,
MM. Nacaoka, CHENG, Hupson, DE VISSCHER,
ERICH, juges; MM. STRANDMAN et RÔMER'IS, juges

ad hoc.
5 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS
Dans l’affaire du chemin de fer Panevezys-Saldutiskis,

entre

le Gouvernement de la République estonienne, représenté
par le baron Boris Nolde, comme agent,

et

le Gouvernement de la République lithuanienne, représenté
par M. André Mandelstam, comme agent,

La Cour,
ainsi composée,
rend l'arrêt suivant :

Par requête introductive d'instance, déposée et enregistrée
au Greffe de la Cour le 2 novembre 1937 conformément à l’arti-
cle 40 du Statut de la Cour, le Gouvernement estonien a intro-
duit devant la Cour une instance contre le Gouvernement
lithuanien, a la suite du refus de ce Gouvernement de reconnaitre
les droits de propriété et de concession revendiqués par une
société dite Esimene Juurdeveo Raudteede Selts Venemaal sur la
ligne de chemin de fer Panevezys-Saldutiskis, saisie et exploitée
par le Gouvernement lithuanien. Le requérant s’est adressé a la
Cour en se référant aux déclarations de l’Estonie et de la Lithuanie
portant acceptation de la juridiction obligatoire de la Cour ainsi
qu’il est prévu à l’article 36, alinéa 2, du Statut de la Cour.

Après un exposé succinct des faits et des motifs par lesquels
la demande est prétendue justifiée, la requête demandait à la
Cour de dire et juger: |

« 1° Qu’a tort le Gouvernement lithuanien a refusé de recon-
naître les droits de la Société Esimene Juurdeveo Raudteede
Selis Venemaal, en tant que propriétaire et concessionnaire de
la ligne de chemin de fer Panevezys-Saldutiskis, et de l’indem-
niser pour la saisie et l’exploitation illégales de cette ligne.

2° Que le Gouvernement lithuanien est tenu à la réparation
du préjudice subi de ce chef par la Société Esimene Juurdeveo
Raudteede Selis Venemaal et évalué, à la suite du retrait par
ladite société de ses propositions transactionnelles, à la somme de
lits-or 14.000.000 avec intérêts à 6 % l’an à compter du I jan-
vier 1937. »

A la date du 2 novembre 1937, la requête du Gouvernement
estonien a été notifiée au Gouvernement lithuanien ; le 5 novem-
bre, elle a fait l’objet des communications visées aux articles 40
du Statut et 34 du Règlement.

5
/

6 A/B 76. -— CHEMIN DE FER PANEVEZYS-SALDUTISKIS

La Cour ne comptant sur le siège aucun juge de la nationalité
des Parties en cause, le Gouvernement estonien et le Gouver-
nement lithuanien se sont prévalus du droit de désigner chacun
un juge conformément aux dispositions de l’article 31 du Statut
et ont désigné respectivement à ce titre, le Gouvernement esto-
nien, M. Otto Strandman, et le Gouvernement lithuanien,
M. Mykolas Roémer’is. Ces deux Gouvernements ont désigné
comme agents: le Gouvernement estonien, le baron Boris Nolde,
et le Gouvernement lithuanien, M. André Mandelstam.

Par ordonnance du 15 novembre 1937, le Président de la Cour
a fixé les délais pour la présentation des Mémoire, Contre-
Mémoire, Réplique et Duplique.

Dans son Mémoire, présenté dans le délai ainsi fixé, le Gou-
vernement estonien a conclu à ce qu’il plaise à la Cour dire et
juger :

« 1° Qu’a tort le Gouvernement lithuanien a refusé de recon-
naître les droits de la Société Esimene Juurdeveo Raudteede
Selts Venemaal, en tant que propriétaire et concessionnaire de
la ligne de chemin de fer Panevezys-Saldutiskis, et de l’indem-
niser pour la saisie et l’exploitation illégales de cette ligne.

2° Que le Gouvernement lithuanien est tenu a la réparation
du préjudice subi de ce chef par la Société Esimene Juurdeveo
Raudteede Selis Venemaal et évalué a I) la somme de Lits-or
6.850.000 représentant le prix du chemin de fer, plus IJ) la
somme représentant les annuités dues pour l’exploitation du
chemin de fer par les autorités lithuaniennes du jour de la
saisie au jour du paiement, chaque annuité étant forfaitaire-
ment considérée égale à six pour cent du prix du chemin de
fer fixé ci-dessus. »

Le 15 mars 1038, date fixée pour le dépôt de son Contre-
Mémoire, le Gouvernement lithuanien a présenté des exceptions
préliminaires qu’il a accompagnées d’un Contre-Mémoire pré-
liminaire.

Les exceptions soulevées par le Gouvernement lithuanien
contre les demandes du Gouvernement estonien étaient au
nombre de deux et respectivement basées: la première « sur
Vinobservation par le Gouvernement estonien de la règle du
droit des gens qui veut que la demande soit nationale non
seulement au moment de sa présentation, mais également au
moment du préjudice subi », et la deuxième « sur l’inobser-
vation par le Gouvernement estonien de la règle du droit des
gens -exigeant l'épuisement du recours interne ». Le Gouverne-
ment lithuanien concluait à ce qu’il plaise à la Cour déclarer
les demandes du Gouvernement estonien irrecevables.

Par le fait du dépôt de l'acte introductif d’exceptions et
conformément à l’article 62, alinéa 3, du Règlement, la procé-
dure sur le fond ayant été suspendue, le Président de la Cour.
a rendu, le 15 mars 1038, une ordonnance fixant au 30 avril

6
7 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

1938 la date d’expiration du délai dans lequel le Gouvernement
estonien pouvait présenter un exposé écrit contenant ses obser-
vations et conclusions sur les exceptions soulevées par le Gouver-
nement lithuanien.

La procédure écrite afférente aux exceptions s’est terminée
par le dépôt, dans le délai fixé, de cet exposé, qui concluait à
ce qu'il plaise à la Cour « rejeter lesdites exceptions ».

A la suite des débats oraux tenus les 13, 14, 15, 17 et 18 juin
1938, la Cour a rendu, le 30 juin 1938, une ordonnance par
laquelle, appliquant l’article 62, alinéa 5, du Règlement, elle a
« joint les exceptions soulevées par le Gouvernement lithuanien
au fond de l'instance introduite par la requête du Gouverne-
ment estonien, enregistrée au Greffe le 2 novembre 1937, pour
être statué par un seul et même arrêt sur lesdites exceptions
et, éventuellement, sur le fond ». En même temps, la Cour a
fixé de nouveaux délais pour la présentation des Contre-
Mémoire, Réplique et Duplique.

Ces pièces ont été dûment déposées dans les délais ainsi
fixés, dont le dernier, afférent au dépôt de la Duplique, expirait
le 25 novembre 1938; c'est à cette date que l'affaire s’est donc
trouvée en état. .

Dans son Contre-Mémoire, le Gouvernement lithuanien a
formulé les conclusions suivantes :

« Le Gouvernement lithuanien, sous toutes réserves de déve-
lopper ultérieurement tous autres moyens et conclusions,

x

Conclut à ce qu’il plaise à la Cour permanente de Justice
internationale de rejeter les réclamations du Gouvernement
estonien.

Subsidiairement, oo

Sous réserve de tous moyens et preuves à présenter ultérieu-
rement,

Pour le cas où la Cour considérerait que la Société Esimene
continue la personnalité de l’ancienne Première Société russe et
lui reconnaîtrait le droit à une réparation, le Gouvernement
lithuanien, vu l’article 63 du Règlement de’ la Cour, introduit
dès à présent contre le Gouvernement estonien une demande
reconventionnelle, en évaluant le montant du préjudice subi à
la somme de 7.337.271 litas 08 cents avec les intérêts à 6%
l’an à compter du ret septembre 1938 jusqu'au jour du paiement,

Et conclut à ce qu’il plaise à la Cour permanente de Justice
internationale de lui adjuger le montant de cette demande
reconventionnelle. » ,

Dans sa Réplique, le Gouvernement estonien a maintenu les
conclusions de son Mémoire et de son Exposé écrit et conclu en
outre à ce qu'il plaise. à la Cour « rejeter la demande recon-
ventionnelle du Gouvernement lithuanien ».

7
8 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Dans sa Duplique, le Gouvernement lithuanien a maintenu
les conclusions qu'il avait déjà formulées.

Au cours des audiences publiques tenues les 19, 20, 24, 25,
27 et 30 janvier 1939, la Cour a entendu les agents des deux
Parties qui ont, à l'issue de leurs exposés oraux, formulé les
conclusions finales suivantes.

L'agent du Gouvernement estonien a demandé à la Cour de

« Rejeter la demande reconventionnelle de la Lithuanie énon-
cée dans son Contre-Mémoire du 30 août 1938,

Dire et juger

Qu’a tort le Gouvernement lithuanien a refusé de reconnaître
les droits de la Société Esimene Juurdeveo Raudteede Selts
Venemaal en tant que propriétaire et concessionnaire de la
ligne de chemin de fer Panevezys-Saldutiskis et de l’indemniser
pour la saisie et l’exploitation illégales de cette ligne;

Que le Gouvernement lithuanien est tenu à la réparation du
préjudice subi de ce chef par la Société Esimene Juurdeveo
Raudteede Selis Venemaal et évalué à 1) la somme forfaitaire
de litas-or 6.850.000, représentant le prix du chemin de fer,
plus 2) les intérêts sur cette somme calculés au taux de six
pour cent l'an, à compter du jour de la saisie au jour du paie-
ment ; :

Que le paiement indiqué doit être fait au courant du mois
qui suivra le prononcé de l’arrêt, au moyen d’un versement en
livres sterling au compte de la Banque d'État d’Estonie (Eesti
Pank) à la Royal Scotland Bank à Londres, destiné à indem-
niser la Société Esimene Juurdeveo Raudtecle Selis Venemaal ;

Que le paiement indiqué vaudra mainlevée totale et défini-
tive de toutes hypothèques ou gages qui pourraient appartenir
aux obligataires de la Première Société des Chemins de fer
secondaires en Russie (ou de la Société Esimene Juurdeveo
Raudteede Selis Venemaal) sur la voie ferrée Panevezys-Saldutis-
kis et tous les biens meubles et immeubles qui en dépendent. »

L’agent du Gouvernement lithuanien, maintenant toutes les
conclusions et tous les moyens précédemment présentés par
ce Gouvernement, a conclu

«a ce qu'il plaise à la Cour permanente de Justice inter-
nationale de déclarer irrecevables les demandes du Gouverne-
ment estonien.

Quant au fond, qu’il plaise à la Cour permanente de Justice
internationale de rejeter les réclamations du Gouvernement
estonien.

Subsidiairement,

Pour le cas où la Cour considérerait que la Société Esimene
continue la personnalité de l’ancienne Première Société russe et
lui reconnaîtrait le. droit à une réparation,
9 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Qu'il plaise à la Cour permanente de Justice internationale
d’adjuger au Gouvernement lithuanien Je montant de sa demande
reconventionnelle en évaluant le montant du préjudice subi à la
somme de 7.337.271 litas 98 cents, avec les intérêts à 6% l’an
à compter du re septembre 1938 jusqu'au jour du paiement. »

Des documents justificatifs ont été déposés au nom de chacune
des Parties 1.

C'est en cet état de la procédure que la Cour est appelée à
statuer.

*
* *

Les faits sont les suivants:

En 1892 fut fondée à Saint-Pétersbourg, sous le nom de
« Premiére Société des Chemins de fer secondaires en Russie »,
une société anonyme par actions, dont les statuts furent
approuvés par décret impérial du 26 mars 1892.

Aux termes du § 1 de ses statuts, cette société avait pour
objet «la construction et l'exploitation de chemins de fer
d’adduction et en général secondaires à voie large et étroite à
l'usage commun et privé, ainsi que la construction, l’exploita-
tion et la vente de chemins de fer transportables ». D’après le
$ 2, la société pouvait, après l'obtention le cas échéant de
l'autorisation de l'institution administrative compétente, notam-
ment construire et exploiter des voies ferrées de toute espèce
et type pour son compte et à ses risques. L'activité de la
société pouvait s'exercer sur toute l'étendue de l’Empire russe.
Aux termes du $ 26, le siège du Conseil d'administration était
fixé à Saint-Pétersbourg.

Par décret impérial du 21 novembre 1897, la société reçut
l'autorisation de construire et d’exploiter (dans les conditions
fixées par décret du 27 juin 1894 pour une autre ligne, la
ligne Sventziany 4 Gloubokoie) une ligne de chemin de fer
entre la station. de Sventziany, située sur la voie ferrée de
Saint-Pétersbourg à Varsovie, et la station de Panevezys, située
sur la voie ferrée de Libau à Romny. La société possédait
également d’autres lignes situées dans diverses parties de l'Empire
russe, notamment dans les provinces baltiques et aussi en
Ukraine. | .

Les statuts de la société furent revisés suivant approbation
impériale du 3 juillet 1898 et reçurent par la suite diverses
modifications partielles approuvées par décrets de l'Empereur
des 11 avril 1900, 6 novembre rgor et 24 avril 1912.

Une assemblée générale d'actionnaires paraît avoir eu lieu en
juillet 1917. Trois mois plus tard survint la révolution bolchéviste,
dite révolution d’octobre. Presque immédiatement, 14 décembre

1 Voir bordereau à l'annexe.

9
Io  A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

1017, un décret du Comité exécutif central sur la nationali-
sation des banqués mettait dans les mains du Gouvernement
soviétique les actions, l’actif et le passif des sociétés. existant
en Russie. Parmi ces sociétés se trouvait la « Premiére Société
des Chemins de fer secondaires ».

Les événements politiques se succédèrent alors rapidement :
le 16 février 1918, la Lithuanie se proclame État indépendant ;
le 24 février, il en est de même de l’Estonie, et quelques jours
après, le 3 mars, le Traité de Brest-Litovsk entre l'Allemagne
et ses alliés et la Russie consacre l’abandon de la souveraineté
russe sur les provinces baltiques et la Lithuanie, lesquelles
restaient d’ailleurs occupées par les troupes allemandes.

D'autre part, les dirigeants bolchévistes s’empressérent de
prendre les mesures considérées nécessaires pour instaurer sur
le territoire russe le régime soviétique communiste tendant à
confisquer les propriétés privées. Le 28 juin 1918, c’est un décret
déclarant « propriété de la République socialiste fédérative
soviétique russe » les entreprises industrielles et commerciales
se trouvant dans les limites de la République soviétique,
parmi lesquelles « toutes les entreprises des sociétés privées de
chemins de fer et de chemins de fer secondaires, tant en exploi-
tation qu’en construction » (art. I). Les sections correspondantes
du Conseil supérieur de l'Économie nationale sont chargées
d'élaborer et de mettre à exécution le plus rapidement pos-
sible l’organisation de l'administration des entreprises natio-
nalisées ; en ce qui concerne les chemins de fer, la tâche est
confiée au Commissariat du Peuple des Voies de communica-
tion avec approbation du Conseil des Commissaires du Peuple
(art. II). Jusqu'à un ordre spécial, les entreprises déclarées
propriété de la République soviétique sont « considérées comme
gratuitement données à ferme aux anciens propriétaires ; les
conseils d'administration et les anciens propriétaires les financent
aux conditions antérieures et en touchent les revenus comme
auparavant » (art. III). Les directeurs et autres gérants réspon-
sables des entreprises nationalisées sont responsables de la garde,
de la conservation et du fonctionnement de l’entreprise. En cas
d'abandon de leurs postes ou de négligence, ils encourent une
responsabilité pénale (art. IV). Les administrateurs responsables
sont déclarés au service de la République socialiste fédérative
soviétique russe. En cas d'abandon de leurs postes, les membres
du personnel technique et administratif sont responsables devant
le Tribunal révolutionnaire « avec toute la rigueur des lois »
(art. V). Enfin, toutes les sommes personnelles appartenant aux
membres des conseils d’administration, aux actionnaires et
propriétaires des entreprises nationalisées sont provisoirement
frappées d’opposition.

ro
II A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Peu de temps après, le 4 septembre 1918, intervenait un
second décret soviétique destiné à « compléter » le précédent,
notamment en ce qui concerne les chemins de fer. Les conseils
d'administration des anciens chemins de fer privés qui passent
actuellement en propre à la République sont supprimés et
remplacés sur chaque ligne par une commission dite de liqui-
dation.

Quelques mois plus tard, le 4 mars 1919, un troisième décret
soviétique déclarait : « Article premier. — Les actions et parts
des sociétés et compagnies par actions dont les entreprises ont
été nationalisées ou séquestrées sont annulées aux cas même
où ces entreprises n'auraient pas encore passé sous la direction
de conseils d'administration gouvernementaux et où les anciens
possesseurs en auraient la jouissance à titre de baïl gratuit. »

En septembre 1919, le Gouvernement lithuanien prenait pos-
session de la ligne de chemin de fer Panevezys-Sventziany, qui
se trouvait sur le territoire devenu celui de l’État lithuanien.

Quelques mois après, le 2 février 1920, était, d'autre part,
signé par la République socialiste fédérative soviétique russe
son premier traité avec les nouveaux États baltes: le Traité
de Tartu conclu avec l'Estonie 1, lequel était suivi, le 12 juillet
1920, du Traité conclu à Moscou avec la Lithuanie? et, le
Ir aotit 1920, du Traité également signé a Moscou avec la
Lettonie ®.

Dans Vaffaire actuelle, le Traité de Tartu du 2 février 1920
conclu entré la République soviétique et l’Estonie mérite une
attention particulière ; car, à la différence des deux autres traités
qui l’ont suivi, il contient des stipulations détaillées sur le sort
des biens privés se trouvant sur le territoire de l’Estonie et
notamment des sociétés par actions.

Aux termes de l’article XI de ce traité, dont la portée, sinon
la traduction, est contestée par les Parties, la Russie déclare
renoncer « à tous les droits du Trésor russe sur les biens meubles
et immeubles des personnes privées ne lui ayant pas appartenu,
pour autant que ceux-ci sont situés sur le territoire de l’Estonie ».
Tous ces biens deviennent « la propriété exclusive de l’Estonie »
et sont libérés de toute obligation à dater du 14 décembre 1917,
date, comme on l’a vu, du décret sur la nationalisation des
banques.

En outre, un article additionnel audit article XI précise que:
« Le Gouvernement russe remettra au Gouvernement estonien,
entre autres, les actions de celles des sociétés par actions qui
avaient des entreprises sur le territoire estonien en tant que
les actions mentionnées se sont trouvées à la disposition du

1 Société des Nations, Recueil des Traités, vol. XI, pp. 29-71.
2 Société des Nations, Recueil dés Traités, vol. III, pp. 105-137.
3 Société des Nations, Recueil des Traités, vol. II, pp. 195-231.

IT a
12 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Gouvernement russe à la suite du décret du Comité exécutif
central sur la nationalisation des banques. du 14 décembre
1917... De même, le Gouvernement russe donne son consentement
à ce que le siège des conseils d'administration des sociétés par
actions susindiquées soit considéré comme transféré à Reval
et à ce que les autorités estoniennes aient le droit de modifier
les statuts de ces sociétés en conformité des règles à établir par
ces autorités. » Il est fait observer que « les actions susmention-
nées ne confèrent à l’Estonie des droits que sur celles des
entreprises des sociétés par actions qui se trouvent sur le terri-
toire de l’Estonie, mais qu'en aucun cas les droits de l’Estonie
ne peuvent s'étendre aux entreprises des mêmes sociétés se
trouvant hors des limites de l’Estonie ».

Et alors, le traité mentionne expressément comme appartenant
à ces sociétés par actions : « la Première Société des Chemins
de fer secondaires ».

L’échange des ratifications du Traité de Tartu a eu lieu le
29 mars 1920.

On remarquera qu’au mois d'octobre 1920, quelques kilomètres
de la ligne Panevezys-Sventziany situés entre cette dernière
station et celle de Saldutiskis se trouvèrent soustraits à la sou-
veraineté lithuanienne, pour passer ensuite sous la souveraineté
polonaise.

Quelques jours après l'entrée en vigueur du Traité de Tartu,
dont les dispositions pertinentes viennent d’être rapportées, le
Gouvernement estonien promulguait, le 7 avril 1920, un premier
règlement provisoire concernant les sociétés par actions dont
les statuts avaient été approuvés par le Gouvernement russe,
possédant des entreprises ou des biens sur le territoire estonien
et qui, jusqu’à ce moment, ne s'étaient pas fait enregistrer par
les tribunaux estoniens selon les règles établies. Ces sociétés
devaient apparemment se réunir en assemblée générale dans les
deux mois dudit décret, car le décret stipulait que, faute de ce
faire, tous les pouvoirs des membres du conseil d'administration
étaient réputés avoir perdu leur force, que des curateurs nom-
més par les tribunaux s’occuperaient de la gestion et au besoin
de la liquidation des entreprises et autres biens des sociétés
situés en Estonie et assimilés à des biens sans maître.

Pour prouver la validité de Vassemblée générale, les pièces
justificatives devaient être accompagnées des statuts qui avaient
été approuvés par le Gouvernement russe; l’objet de cette
assemblée générale devait être de mettre les statuts en confor-
mité de la loi estonienne et de décider de leur « enregistrement
dans les institutions judiciaires de l’Estonie ».

Une seconde ordonnance estonienne en date du re octobre
1921 prévoyait la fin de la curatelle après que l'assemblée
générale de la société intéressée aurait élu ses organes d’admi-

12
13 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

nistration selon ses statuts approuvés par l’ancien Gouverne-
ment russe et aurait fait enregistrer ses statuts conformément
à la loi estonienne.

Le 21 mai 1922, la « Première Société des Chemins de fer
secondaires en Russie », qui avait été mise sous séquestre le
7 avril précédent, était, par ordonnance du Tribunal d’arron-
dissement de Tallinn-Hapsal, mise sous curatelle.

Il n'apparaît pas qu'aucune assemblée générale de ladite
société ait été tenue à cette époque en Estonie. En revanche, les
documents fournis à la Cour font connaître que, le 23 novembre
1922 et pour la première fois depuis l'assemblée de juillet 1917,
une assemblée générale de la société s’est tenue, non pas en
Estonie, mais à Riga, en Lettonie, avec l'autorisation du Gou-
vernement letton et sous le régime de la loi lettone, — et qu'à
cette assemblée le Conseil d'administration avait été chargé de
prendre les mesures nécessaires pour reprendre et exploiter les
biens de la société en Lithuanie et en Pologne, la partie du
réseau située en Lettonie devant être cédée à une société let-
tone à constituer.

Le 4 août 1023, on constate la promulgation en Estonie
d’une loi déclarant que, « en conformité du $ 19 de la conces-
sion de la « Première Société des Chemins de fer secondaires
« en Russie », sont rachetés en propre du fisc le 1er octobre
1923 tous les chemins de fer de cette société qui se trouvent
sur le territoire de la République estonienne ». La concession
invoquée est celle donnée par l’empereur de Russie en 1897,
et le $ 19 vise le droit de rachat par le Gouvernement impérial.

On voit alors, à la date du 7 septembre 1923, le Gouverne-
ment estonien autoriser la réunion d’une assemblée générale de
la société (qui, comme on l’a vu, était sous curatelle depuis
le 21 mai 1922), et les curateurs procéder, « en vertu du $ 60
des statuts de la société », à la convocation d’une assemblée
générale pour le 19 octobre suivant.

En fait, cette assemblée fut tenue le 2 novembre 1923 à
Tallinn. Il y fut procédé à la revision et à la modification des
statuts en conformité des lois estoniennes et en vue de l'exercice
des pouvoirs désormais reconnus à la société en Estonie:
exploitation, travaux, tarifs, exonération d'impôts, droit d’expro-
priation, soumission aux lois et règlements sur les chemins de
fer, etc. Le siège de la société est fixé à Tallinn.

Ces nouveaux statuts furent autorisés le 8 novembre 1923
et enregistrés le 23 du même mois.

D'après le Mémoire du Gouvernement estonien, la « Première
Société des Chemins de fer secondaires en Russie » se trans-
forma ainsi « en une société estonienne ayant son siège social
en Estonie, sous le nom de Esimene Juurdeveo Raudteede Sels

13
14 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Venemaal » — traduction estonienne du nom de la société
russe.

Le ro mars 1924, une assemblée générale de l’Esimene, tenue
à Tallinn, autorisait le Conseil d'administration à vendre la
ligne située en Lithuanie, ainsi que les lignes situées en Letto-
nie et en Pologne. Le 3 octobre 1924, une nouvelle assemblée
générale paraît avoir été tenue où la question de la ligne
Panevezys-Saldutiskis aurait été spécialement examinée.

Le 5 mars 1925, une demande fut adressée au nom du Conseil
d'administration de l’Esimene au Gouvernement lithuanien, le
priant « d’ordonner les mesures nécessaires pour que la ligne
Panevezys-Saldutiskis soit transmise à ses propriétaires légaux ».

Il n'apparaît pas qu'il ait été répondu à cette requête, et
plusieurs années s’écoulèrent, au cours desquelles de nouvelles
‘requêtes furent également présentées.

Le 14 novembre 1931, un mémorandum, accompagné d’une
requête du Conseil d'administration de l’Esimene, fut remis au
Gouvernement lithuanien. L’Esimene y fait valoir qu'elle est
l’ancienne société russe transformée en société estonienne avec
les mêmes titres et droits, et c’est pourquoi elle demande
« comme telle » qu’il lui soit accordé une compensation équi-
table pour la ligne Panevezys qui lui appartient et lui a été
enlevée d’une façon injustifiée.

Le 29 avril 1932, une démarche était faite auprès du Gouver-
nement lithuanien par le directeur de la société, à la suite de
laquelle le Conseil d’administration, par une nouvelle requéte
en date du 20 mai 1932 déclarant consentir à la non-restitution
de Ja ligne en question, espérait, en révänche, qu'il serait
trouvé une voie équitable afin de donner une compensation
pour le bien enlevé à la société.

De nouvelles requêtes furent adressées par-le Conseil d’admi-
nistration de l'Esimene, notamment le 20 mai 1932.

De son côté, le 25 janvier 1933, le Gouvernement lithuanien
soumettait pour avis à son Conseil d’État, organe consultatif
d’après sa loi organique du 21 août 1928, la question de savoir
si la Société Esimene était fondée à émettre une prétention de
droit civil contre le Gouvernement lithuanien sur la ligne Pane-
vezys. Cet avis fut négatif.

Le 15 septembre 1933 et le 25 octobre 1933, la Société
Esimene renouvelait ses requêtes, auxquelles le Gouvernement
lithuanien répondait en déniant les prétentions de la Société
Esimene comme ayant droit de l’ancienne société, laquelle, selon
lui, n’existerait plus.

Les pourparlers se poursuivirent dès lors entre le ministre
d’Estonie à Kaunas et le Gouvernement lithuanien, la société
proposant le rachat de sa ligne par le Gouvernement lithuanien :
démarches du 7 septembre 1934, du 14 septembre 1936, et

14
I5 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

lettre du 3 décembre 1936 du ministre d’Estonie auprès du
Gouvernement lithuanien.

Par lettre du 30 décembre 1936, le Gouvernement lithuanien
répondit que le litige était affaire de droit civil de la compétence
des tribunaux lithuaniens.

Le ret février 1937, le Gouvernement estonien renouvelle ses
instances, le litige portant toujours et sur la reconnaissance de
VEsimene comme ayant droit de la société russe et sur la
compétence des tribunaux lithuaniens. I] y est ajouté l'argu-
ment d’une prétendue violation de la Convention commerciale
conclue le 13 janvier 1934 entre l’Estonie et la Lithuanie et
d’un prétendu déni de justice.

Le 5 mai 1937, le Gouvernement lithuanien répond par une
fin de non-recevoir à la thèse estonienne.

Le 20 août 1937, le Gouvernement estonien fit alors connaître
au Gouvernement lithuanien son intention de soumettre l'affaire
à la Cour permanente de Justice internationale. A quoi le
Gouvernement lithuanien répondit, tout en maintenant son
opinion sur le point de vue juridique, que les relations amicales
des deux Etats pourraient permettre, au cas où la Société
Esimene n’aurait pas gain de cause devant les tribunaux lithua-
niens, d’aboutir à une solution amiable du litige.

Tels sont les faits, qui ne paraissent d’ailleurs pas contestés
par les Parties et en présence desquels, le 2 novembre 1937, le
Gouvernement estonien adressa à la Cour la requête initiant la
procédure dont il a été parlé au début du présent arrêt.

* * *

Dans le délai qui avait été imparti au Gouvernement lithua-
nien pour le dépôt de son Contre-Mémoire, l’agent de ce
Gouvernement a soulevé deux exceptions préliminaires. A l'is-
sue de la procédure écrite et orale dont ces exceptions ont fait
l’objet, la Cour, ainsi qu'il a été rappelé, a, par son ordon-
nance du 30 juin 1938, joint ces exceptions au fond. Dans les.
considérants de cette ordonnance, la Cour a estimé que, dans
cette phase de la procédure, une décision ne pouvait être prise
ni sur le caractère préliminaire, ni sur le bien-fondé des excep-
tions ; qu’en effet, une telle décision aurait soulevé des questions
de fait et des points de droit sur lesquels les Parties étaient
à plusieurs égards en désaccord et qui étaient trop étroitement
liés au fond pour que la Cour pût se prononcer dès ce moment
à leur sujet. Maintenant que la Cour a entendu les arguments
des Parties tant sur le fond que sur les exceptions, elle est en
mesure de se prononcer sur celles-ci.

15
16 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Les deux exceptions ont été présentées en tant qu’excep-
tions préliminaires, sur la base de l’article 62 du Règlement
de la Cour. Il est évident que cet article couvre plus que les
exceptions d’incompétence. Les termes et le fond de cet article
démontrent qu'il s'applique à toute exception dont l'effet, si
elle était retenue par la Cour, serait de mettre fin à la procé-
dure dans l'affaire en cause, et dont il conviendrait, par consé-
quent, pour la Cour de s'occuper avant d’aborder le fond.

Les exceptions se fondent sur la prétendue inobservation,
par le Gouvernement estonien: 1° de la régle de droit inter-
national qui veut que la demande soit nationale non seulement
au moment de sa présentation, mais également au moment du
préjudice subi, et 2° de la règle exigeant l’épuisement du recours
interne. :

De l’avis de la Cour, la règle de droit international sur laquelle
se fonde la premiére exception lithuanienne est qu’en prenant
fait et cause pour l’un de ses ressortissants, en mettant en mou-
vement en sa faveur l’action diplomatique ou l’action judiciaire
internationale, cet État fait valoir son droit propre, le droit
qu’il a de faire respecter en la personne de ses ressortissants le
droit international. Ce droit ne peut nécessairement être exercé
qu’en faveur de son national, parce que, en l'absence d’accords
particuliers, (c’est le lien de nationalité entre l'État et l'individu
qui seul. donne à l’État le droit de protection diplomatique
Or, c’est comme partie de la fonction de protection diploma-
tique que doit être considéré l’exercice du droit de prendre en
mains une réclamation et d’assurer le respect du droit interna-
tional. Lorsqu'un dommage a été causé au national d’un pays
tiers, une réclamation à raison de ce dommage ne tombe pas
dans le domaine de la protection diplomatique que puisse
accorder l’État et ne saurait donner ouverture à. une réclama-
tion que l'État soit en droit d’endosser.

L'agent du Gouvernement estonien, tant dans ses exposés
écrits qu’oraux, s’est efforcé de diminuer l'importance de cette
règle de droit international, voire d’en nier l'existence. Il a cité
un certain nombre de décisions, mais, à l’examen, on constate
qu'il s'agissait de cas où les gouvernements intéressés étaient
convenus d’écarter l'application stricte de la règle, c'est-à-dire
d’affaires où les deux gouvernements en cause avaient accepté
d’instituer un tribunal international pourvu de la compétence
nécessaire: pour statuer sur les réclamations, même si la condition
de nationalité n'était pas remplie. Dans la présente espèce,
aucun motif ne permet de croire que l'intention des Parties ait
été d’exclure l'application de la règle. L’agent du Gouverne-
ment lithuanien a donc raison de soutenir qu’il appartient à
l’Estonie de prouver qu’à l’époque où s’est produit le prétendu

16
17 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

préjudice qui mettrait en jeu la responsabilité internationale
de la Lithuanie, la société lésée possédait la nationalité esto-
nienne.

S'il est vrai qu'une exception ayant en vue de contester le
caractère national d’une réclamation est en principe de nature
préliminaire, il n’en est pas ainsi dans le cas concret dont la
Cour est saisie. Cela résulte de ce que la base de l'exception
par laquelle la Lithuanie entend contester à l’Estonie le droit
d'intervenir en faveur de la société, c'est-à-dire l’absence de
caractère national de la réclamation, se confond avec le motif
sur lequel se base ce même Gouvernement pour dénier à la
société son prétendu droit de propriété sur le chemin de fer
Panevezys-Saldutiskis.

En effet, la question de savoir si la Société Esimene est à
considérer comme le propriétaire ou le concessionnaire de la ligne
Panevezys-Saldutiskis appartient indubitablement au fond de
l'affaire. Le motif sur lequel la société se fonde pour revendiquer
la ligne de chemin de fer est qu’elle prétend être la même
société que la société russe, ou le successeur de celle-ci. La
question de savoir s’il en est ou non ainsi implique une décision
sur l'effet des événements survenus en Russie à l’époque de la
révolution bolchéviste et de la législation qui y fut édictée ; car
on a allégué que ces événements et cette législation avaient mis
fin à l'existence de la société, et qu'ils avaient laissé la dévolution
des biens de la société situés hors de Russie à l'application de
la loi du pays où les biens étaient situés. Or, cette question influe
directement sur celle de savoir s’il existait, à l’époque des actes
exercés par la Lithuanie et qui donnent naissance à la présente
réclamation, un ressortissant estonien dont le Gouvernement
estonien pit a bon droit épouser la cause.

De méme, la Cour, en examinant les mérites de la demande
estonienne, devrait nécessairement se prononcer . sur l’inter-
prétation du Traité de Tartu ; car on a plaidé que l'effet de ce
traité était de maintenir en existence la société russe et de la
transformer automatiquement en une société estonienne. Ici
encore, cette question exerce une répercussion directe sur la
question de la nationalité, que soulève la première exception
lithuanienne. Si, pour statuer sur l'exception lithuanienne, la
Cour devait se prononcer quant à l’effet exercé, à l’époque de
la révolution en Russie, sur les sociétés russes, par les procédés
adoptés par le Gouvernement soviétique, et si elle devait se
prononcer sur le sens et les effets du Traité de Tartu, elle se
trouverait par là même avoir tranché des questions qui consti-
tuent une partie importante du fond du différend.

Pour ces raisons, la Cour ne saurait considérer la première
exception lithuanienne comme une exception susceptible, dans
l'espèce, d’être décidée sans toucher le fond. La Cour ne peut

17
18  A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

donc la retenir comme une exception préliminaire au sens de
l’article 62 du Règlement.

La seconde exception lithuanienne se fonde sur la prétendue
inobservation, par le Gouvernement estonien, de « la règle du
droit des gens exigeant l'épuisement du recours interne ».
L'existence de cette règle, qui en principe subordonne la récla-
mation internationale à cet épuisement, n’est pas contestée par
l'agent du Gouvernement estonien ; l'argument de ce dernier
est que la présente espèce se range parmi une ou plusieurs des
dérogations admises à cette règle.

En premier lieu, on fait valoir que les tribunaux en Lithuanie
ne peuvent retenir une action qui serait intentée devant eux
dans la présente affaire. En second lieu, on allègue que, sur un
point — qui constitue un élément essentiel de la cause esto-
nienne —, la plus haute instance judiciaire en Lithuanie aurait
déjà rendu une décision qui donne tort à la réclamation de la
société estonienne.

Si le bien-fondé de l’un ou l’autre de ces arguments pouvait
être établi, la Cour serait conduite à rejeter la seconde excep-
tion lithuanienne. Il ne peut, en effet, y avoir lieu de recourir
aux tribunaux internes, si ceux-ci ne sont pas à même de
pouvoir statuer; il n’est pas non plus nécessaire de recourir
encore une fois aux tribunaux internes, si le résultat doit être
la répétition d’une décision déjà rendue.

Avant d'examiner en détail la seconde exception lithuanienne,
il convient de faire observer que, dans la présente espèce, la
thèse estonienne se fonde sur le refus de la Lithuanie de recon-
naître les droits de l’Esimene, en tant que concessionnaire et
propriétaire de la ligne de chemin de fer Panevezys-Saldutiskis :
c'est-à-dire que cette thèse se fonde sur un différend relatif à
la non-reconnaissance d’une prétention, avancée par une per-
sonne privée, à un droit de propriété et à un droit contractuel.
En principe, dans tous les États, les droits de propriété et les
droits contractuels des particuliers relèvent du droit interne,
et de ce chef c’est avant tout aux tribunaux internes qu'il
appartient d’en connaître.

L'agent du Gouvernement estonien a soutenu que les tribu-
naux en Lithuanie ne seraient pas compétents pour retenir une
action intentée devant eux par la Société Esimene, à l'effet
d'établir le titre légal de cette société à la propriété de la ligne
Panevezys-Saldutiskis. A cette assertion, l’agent du Gouverne-
ment lithuanien a opposé l’affirmation catégorique que les tribu-
naux lithuaniens possèdent ladite compétence. D'autre part, il
a signalé l’article 2 du Code de procédure civile en vigueur en
Lithuanie, selon lequel «les personnes privées .... dont les
droits basés sur la loi seraient lésés par des décisions des

18
Ig A/B 76, -— CHEMIN DE FER PANEVEZYS-SALDUTISKIS

institutions ou personnes administratives peuvent intenter des
actions devant les tribunaux.... ».

Le point de savoir si les tribunaux lithuaniens sont ou non
compétents pour connaître d’une instance déterminée dépend
de la loi lithuanienne et, seuls, les tribunaux lithuaniens peuvent,
en cette matière, rendre une décision définitive. La Cour n’a
pas à apprécier les arguments développés devant elle soit en
vue d'établir la compétence des tribunaux lithuaniens en invo-
quant — certaines dispositions des lois en vigueur en Lithuanie,
soit pour dénier leur compétence en attribuant un caractère
particulier (saisie jure imperii) à l'acte du Gouvernement
lithuanien. Tant que l’on n'aura pas nettement démontré devant
elle que les tfibunaux lithuaniens n’ont pas compétence pour
connaître d’une action introduite. par. la Société Esimene afin
Saldutiskis, la Cour ne peut accepter la thèse de l’agent du
Gouvernement estonien selon laquelle la règle de l'épuisement
des recours internes ne trouverait pas son application dans le
cas présent, parce que la loi lithuanienne ne fournit point de
remède.

Le second motif sur lequel l’agent du Gouvernement esto-
nien se fonde pour écarter dans l'espèce l'application de la
règle de l'épuisement des recours internes, est que la plus haute
instance, le Tribunal suprême de Lithuanie, aurait déjà consi-
déré qu’il n'existe pas de lien de continuité entre la société
russe et la société estonienne, et par conséquent qu’elle aurait,
sur un point qui constitue un élément essentiel de la prétention
élevée par la Société Esimene sur la ligne de chemin de fer
Panevezys-Saldutiskis, déjà donné tort à la société. La règle de
droit international relative à l'épuisement des recours internes
n’a jamais, prétend-on, été considérée comme exigeant qu'un
demandeur soit tenu d’intenter une action dans une Affaire où
l’instance nationale la plus élevée a déjà rendu une décision.

La Cour ne considère pas cet argument comme applicable à
la présente espèce.

L'affaire dans laquelle on prétend que le Tribunal suprême
de Lithuanie aurait rendu, le 26 mars 1934, une décision de
cette nature, était une action intentée devant les tribunaux
lithuaniens contre la Société Esimene par un certain Jeglinas,
qui demandait à récupérer la valeur en capital et les arriérés
d'intérêt dus pour l’une des obligations émises par la société
russe pour la construction du chemin de fer en question, à
faire reconnaître aux porteurs d'obligations le droit d’être payés
par priorité sur les autres créanciers et à obtenir une décision
sur le taux de change à adopter entre le rouble et le litas.

L'agent du Gouvernement lithuanien a _fait valoir que l'affaire
Jeglinas serait un procès. simulé, Quoi qu'il ën soit de cette

allégation, il suffit à la Cour de faire les observations suivantes.
19
20

A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

L’affaire étant venue successivement devant le juge de paix

et devant le Tribunal d'arrondissement, Jeglinas se pourvut
devant le Tribunal suprême de Lithuanie. Les juges de ce
tribunal ne tinrent pas compte des thèses et admissions des
parties, annulèrent le jugement du Tribunal d'arrondissement et
décidèrent de mettre à néant toute la procédure, pour le motif
qu'ils n’estimaient pas avoir devant eux un défendeur qualifié.
D'après la traduction française qui a été présentée à la Cour,
les alinéas importants de cet arrêt sont les suivants :

20

« Le défendeur appelé dans cette affaire à répondre de l’obli-
gation n’est pas la Première Société des Chemins de fer secon-
daires en Russie, dont le Conseil d'administration se trouve a
Pétrograd, mais la Premiére Société des Chemins de fer secon-

daires en Russie, dont le Conseil d’administration se trouve en

. Estonie, à Tallinn, et dont l’administrateur-délégué Paul Klompus

habite actuellement à Kaunas à l'Hôtel de Lithuanie, rue
Daukant n° 9. Par conséquent, pour soumettre cette affaire à
la compétence des tribunaux lithuaniens, un domicile est créé
artificiellement en violation de l’article 220 du Code de procé-
dure civile, qui indique où une société doit être assignée.

D'autant plus que, comme on le voit par les preuves produites
par le défendeur, il n'existe pas en Estonie de société au nom
de laquelle l’obligation a été émise et dont les statuts auraient
été en vigueur en 1892, mais il existe une société nouvellement
constituée sous le nom de Esimene Juurdeveo Raudteede Selts
Venemaal (ce qui peut-étre, en traduction, veut dire: « Pre-
mière Société des Chemins de fer secondaires en Russie »).

Les preuves ne sont pas fournies dans l’espèce que la société
estonienne indiquée puisse être reconnue par nos lois -ou par les
traités internationaux comme successeur de l’ancienne société
russe, et le Tribunal ne connaît pas de tels lois ou traités.
Seules les sociétés dont les statuts sont enregistrés conformé-
ment à nos lois et dûment publiés (loi sur les sociétés par.
actions, « Messager du Gouvernement », n° 179) peuvent agir
en Lithuanie. Et seules ces sociétés par actions ont le droit
d’avoir leurs entreprises, en particulier des entreprises d’aussi
grande importance que les chemins de fer. De plus, le Tribunal
d'arrondissement, avec la participation du représentant de la
société estonienne et se basant sur le $ 14 de l'obligation, a
donné au demandeur un droit d’exécution privilégié sur les.
biens meubles et immeubles du chemin de fer Sventziany-
Ponévège, quoique, comme il a été indiqué, une partie de cette voie
est en possession du ministère des Communications de Lithuanie.

Considérant ce qui précède, il n’y a pas de raison de recon-
naître l'administrateur de la société estonienne Esimene Juur-
deveo Raudteede Selis Venemaal Paul Klompus comme un défen-
deur qui a le droit de répondre de l’obligation n° 0742, émise
par la « Première Société des Chemins de fer secondaires en
« Russie », c’est-à-dire en qualité de défendeur tel qu’il est prévu
à l’article 4 du Code de procédure civile, et en conséquence
toute la procédure dans cette affaire, qui a eu lieu sans que le
ai A/B 76, — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

véritable défendeur ait été appelé et entendu, doit étre annulée
et le pourvoi en cassation laissé sans examen. »

On a supposé que les passages ci-dessus cités, d’aprés les-
quels les preuves n’étaient pas fournies dans l’espéce que la
société estonienne pit être reconnue comme successeur de
l’ancienne société russe, signifieraient que le Tribunal suprême,
après avoir examiné les preuves, aurait rendu une décision sur
les conséquences à tirer desdites preuves. Mais la lecture de
l'arrêt révèle que le sens du passage de l'arrêt cité est simple-
ment qu'aucune preuve n’a été fournie aux tribunaux lithuaniens
de l'identité des deux sociétés.

On doit également faire remarquer que, si la Société Esimene
entamait une procédure devant un tribunal lithuanien pour
faire reconnaître son droit d’être considérée comme propriétaire
et concessionnaire de la ligne Panevezys-Saldutiskis, les parties
en cause ne seraient pas les mêmes que dans l'affaire Jeglinas,
— de sorte que le principe de la chose jugée ne pourrait en
quoi que ce soit intervenir. Rien ne démontre non plus que la
Société Esimene se trouverait en présence d’une jurisprudence
constante des tribunaux lithuaniens qui, malgré la différence
des parties en cause, ne laisserait aucun espoir de succès à une
action éventuellement intentée par la société.

L'agent du Gouvernement estonien a également signalé à
l'attention de la Cour un avis rendu, le 25 janvier 1933, par
le Conseil d'État de Lithuanie, au sujet de la base juridique
de la prétention élevée par la Société Esimene sur la ligne de
chemin de fer Panevezys-Saldutiskis. La conclusion du Conseil
d'État était que la Société Esimene n’était ni la même que la
société russe, ni le successeur de celle-ci, et qu’en conséquence
elle n’avait pas de titre légal pour prétendre à la possession
du chemin de fer. |

La fonction du Conseil d'État en Lithuanie est, entre autres,
de signaler au Conseil des Ministres ou au ministre intéressé
les cas dans lesquels les ordonnances, règlements ou instruc-
tions des organes du pouvoir exécutif ne sont pas conformes
aux lois en vigueur. Le Conseil n’est pas une autorité judiciaire
dont l'opinion lie les tribunaux lithuaniens. Pour ce motif, le
fait qu'en 1933 le Conseil d'Etat avait, dans un avis fourni au
Gouvernement lithuanien, refusé de reconnaître la validité de
la prétention de la Société Esimene, ne saurait être regardé
comme dispensant cette société de chercher remède devant les
tribunaux lithuaniens.

Aucun des motifs avancés par Vagent du Gouvernement
estonien en faveur de la non-application de la règle de l’épui-
sement des recours internes ne peut donc être considéré comme
bien fondé dans la présente espèce.

 

 

 

 

21
22 A/B 76. —— CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Par conséquent, d’une part, la seconde exception préliminaire
lithuanienne étant présentée afin d’exclure l’examen par la
Cour du fond de Vaffaire, et la Cour pouvant statuer sur ladite
exception sans se prononcer en aucune facon sur le fond de
Vaffaire, Vexception doit être retenue comme préliminaire, au
sens de l’article 62 du Règlement. D’autre part, en ce qui
concerne le fond même de lexception, il est constant que la
société estonienne n’a institué aucun procés devant les tribu-
naux lithuaniens pour faire valoir son titre au chemin de fer
Panevezys-Saldutiskis.

L’exception doit donc étre considérée comme recevable en
ce qui concerne son caractére préliminaire et justifiée en ce qui
concerne son fond.

PAR CES MOTIFS,
La Cour,
par dix voix contre quatre,

Déclare que l'exception concernant le non-épuisement des
recours internes est bien fondée et déclare irrecevable la demande
présentée par le Gouvernement estonien.

Le présent arrét a été rédigé en francais et en anglais, le
texte français faisant foi.

Fait au Palais de la Paix, à La Haye, le vingt-huit février
mil neuf cent trente-neuf, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront
transmis respectivement au Gouvernement estonien et au Gouver-
nement lithuanien.

Le Président de la Cour:

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:

(Signé) J. Lopez OLIVAN.

22
23 A/B 76. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Le comte RosTworowskI et M. DE VISSCHER, juges, déclarant
ne pouvoir se rallier à la partie de l'arrêt rendu par la Cour
concernant la première exception présentée par le Gouverne-
ment lithuanien, et se prévalant du droit que leur confère l’arti-
cle 57. du Statut, joignent à l'arrêt l'exposé de leur opinion
individuelle.

M. ALTAMIRA, juge, déclare ne pas pouvoir se rallier au
présent arrêt, aussi bien dans ce qui constitue son dispositif
qu'à l'égard de ses motifs.

Le jonkheer van Eysinca, M. Hupson et M. ERICH, juges,
déclarant ne pouvoir se rallier à l’arrêt rendu par la Cour et
se prévalant du droit que leur confère l’article 57 du Statut,
ont chacun joint à l'arrêt l’exposé de leur opinion individuelle.

M. RÔMER'IS, juge ad hoc, tout en se ralliant au dispositif
de l'arrêt, déclare, en ce qui concerne l’abstention de la Cour
de statuer sur la première exception préliminaire lithuanienne
pour le motif que cette exception ne serait pas susceptible
d’être décidée sans toucher le fond, ne pouvoir adhérer à cette
considération de la Cour et se rallie à l'opinion individuelle
présentée par les juges M. De Visscher et le comte Rostwo-
rowski.

(Paraphé) J. G. G.

(Paraphé) J. L. O.

23
